JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed November 3, 2008, be affirmed. The district court properly denied as untimely appellant’s motion to vacate the judgment pursuant to Fed. R.Civ.P. 60(b)(1). Motions made pursuant to Fed.R.Civ.P. 60(b)(1) must be made within one year of entry of the relevant judgment or order, and subsequent appeals do not toll the time for filing such a motion. See Williamsburg Wax Museum, Inc. v. Historic Figures, Inc., 810 F.2d 243, 248 (D.C.Cir.1987) (holding that a November 1984 motion filed pursuant to Fed. R.Civ.P. 60(b)(1) to amend a September 1982 district court judgment was untimely, even though this court’s decision on appeal had been entered in February 1984 and certiorari denied in October 1984).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en bane. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.